DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is pending. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimmo-Smith et al, US 2004/0137947 hereafter Nimmo-Smith in view of Sundstrom et al, US 2014/0030997 hereafter Sundstrom.

As for claim 1, Nimmo-Smith discloses: 
A method for multiplexing radio-frequency (RF) signals, the method comprising: 
providing a common path to receive a plurality of RF signals (Nimmo-Smith, Fig. 12, 132, 132X, 132Y, [0057], Providing the 3dB Combiner 132 to receive a plurality of signals); 
processing a first RF signal through a first path such that the processed first RF signal is routed to the common path (Nimmo-Smith, Fig. 12, 122ABE, 128X, [0056]-[0059], [0061], Processing/multiplexing the signal/output 128X from the multiplexer 122ABE with output 132Z routed to the 3dB Combiner 132), 
the processing of the first RF signal including band-passing the first RF signal for a frequency band BX (Nimmo-Smith, Fig. 12, 126, [0056], Processing/multiplexing the signal/output 128X from the multiplexer 122ABE including a bandpass filter); and 
processing a second RF signal through a second path such that the processed second signal is routed to the common path (Nimmo-Smith, Fig. 12, 122CD, 128Y, [0056]-[0059], [0061], Processing/multiplexing by the multiplexer 122CD with output 128Y coupled to the 3dB Combiner 132 with output 132Z), 
such that the common path includes a wideband response that includes the frequency band BX and one or more other frequency bands (Nimmo-Smith, [0060], The combiner is a two-input 3 dB passive wideband component and it provides good signal isolation of at least 20 dB between its two input ports 132X_and 132Y irrespective of the frequency separation of signals at these ports).

Nimmo-Smith does not explicitly disclose the processing of the second RF signal including band-stopping the second RF signal for the frequency band BX. 

However, Sundstrom discloses the processing of the second RF signal including band-stopping the second RF signal for the frequency band BX (Sundtrom, [0044], Processing the second signal including the stop-band response for the specific frequency).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nimmo-Smith with the processing of the second RF signal including band-stopping the second RF signal for the frequency band BX as taught by Sundstrom to provide improved reception of signals (Sundstrom, [0006]). 

Conclusion

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al, US 2002/0186757 paragraph [0008] discloses the received signal inputted from the antenna terminal is transmitted to the receiving terminal via the band-pass filter of the receiving side. At this time, since the impedance of the reception frequency band from the common terminal 1007 toward the low-pass filter of the transmitting side.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469